Citation Nr: 0920074	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-17 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to nonservice-connected death pension benefits, 
to include recognition as the surviving spouse.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The Veteran served on active duty from October 1942 to 
December 1945.  He died in July 1987 at the age of 66 years.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs Regional Office (RO) in Nashville, 
Tennessee.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran died in July 1987 at the age of 66.

2.  VA has not recognized the appellant as the surviving 
spouse of the Veteran.  

3.  The appellant has not provided the information necessary 
to establish entitlement to nonservice-connected death 
pension benefits.  


CONCLUSION OF LAW

The criteria for nonservice-connected death pension benefits, 
to include recognition of the appellant as the surviving 
spouse, have not been met.  38 U.S.C.A. §§ 1521, 1541 (West 
2002); 38 C.F.R. §§ 3.2, 3.3, 3.54, 3.205, 3.302 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA nonservice-connected death pension benefits are payable to 
the surviving spouse of a veteran of a war who has the 
requisite wartime service or who was receiving (or entitled 
to receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. §§ 1521, 1541.  

For VA purposes, a "surviving spouse" means a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of his or her death and: (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse; and (2) 
except as provided in § 3.55, has not remarried or has not 
since the death of the veteran and after September 19, 1962, 
lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 C.F.R. § 3.50(b).  

In the absence of conflicting information, proof of marriage 
by a copy of the public record of marriage containing 
sufficient data to identify the parties, date and place of 
marriage, and the number of prior marriages if shown on the 
official record along with a certified statement by the 
appellant concerning the date, place, and circumstances of 
the dissolution of any prior marriage may be accepted as 
establishing a valid marriage.  Where there is conflicting 
information, proof of termination of a prior marriage will be 
shown by proof of death or a certified copy or abstract of a 
final divorce decree or annulment.  38 C.F.R. § 3.205(a), 
(b).  

Where an attempted marriage is invalid by reason of legal 
impediment (such as one party remaining married to another 
person), VA regulations allow for certain attempted marriages 
to be nevertheless "deemed valid" if specific legal 
requirements are met.  Basically, such an attempted marriage 
will be "deemed valid" if: (a) the attempted marriage 
occurred one year or more before the veteran died; and (b) 
the claimant entered into the marriage without knowledge of 
the impediment; and (c) the claimant cohabited with the 
veteran continuously from the date of the attempted marriage 
until his death; and (d) no other claimant has been found to 
be entitled to gratuitous VA death benefits.  38 U.S.C.A. § 
103(a); 38 C.F.R. § 3.52.  

If the provisions of 38 C.F.R. § 3.205(a) are satisfied as 
well as those of 38 C.F.R. § 3.52, the claimant's signed 
statement that she had no knowledge of an impediment to a 
marriage to the veteran will be accepted as proof of the 
fact, in the absence of information to the contrary.  38 
C.F.R. § 3.205(c).  

Here, in the claim for nonservice-connected death pension 
benefits, which was received at the RO in April 2006, the 
appellant noted that she had been married twice before her 
October 1982 marriage to the Veteran and that both of those 
prior marriages had ended in divorce.  She provided 
information (albeit incomplete) on only her second husband.  
Except for the indication that she had a first marriage, the 
date of marriage, name of spouse, and date of divorce were 
reported as "unknown."

In VA Form 21-686c, Declaration Of Status Of Dependents, 
which was subsequently received at the RO in August 2006, the 
appellant noted that her second marriage had ended in divorce 
in May 1976 in Waverly, Tennessee.  She remained, however, 
unable to recall the name of her first husband or the date 
and place that their divorce had become effective.  

Throughout the current appeal, the RO has explained to the 
appellant that the basis of the denial of her claim has been 
a lack of verification of the circumstances surrounding her 
prior marriages.  In particular, in the November 2006 notice 
of the denial of the claim, the RO asked her to submit 
evidence to substantiate her recognition as the surviving 
spouse of the Veteran and to provide a statement in which she 
explained, "if, at the time . . . [she] married the . . . 
[V]eteran, . . . [she was] aware of any legal reason . . . 
[she] could not marry."  

The appellant has failed to respond to the RO's requested for 
information.  In this regard, the Board acknowledges, and has 
certainly considered, the fact that the appellant has been 
diagnosed with Alzheimer's disease and dementia and that she 
is simply unable to remember specific details of her prior 
marriages.  

Significantly, however, such information need not be provided 
solely from the appellant's memory.  Of particular importance 
to the Board is the fact that, while the claims folder 
contains a copy of the death certificate of the Veteran's 
prior spouse, the file contains no such documents concerning 
her previous husbands or divorce decrees of her prior 
marriages.  

Based on this evidentiary posture, the Board finds that the 
record does not contain sufficient proof that the appellant 
and the Veteran were in a valid marriage at the time of his 
death.  She has not provided specific information regarding 
her two prior marriages (including concerning the dissolution 
of those prior marriages), nor has she submitted a statement 
acknowledging that she knew of no legal impediment when she 
married the decedent.  Thus, she is not entitled to 
recognition as the surviving spouse of the Veteran.  

Because the appellant may not be considered to be the 
surviving spouse of the Veteran, her claim for VA nonservice-
connected death pension benefits must be denied as a matter 
of law.  See 38 U.S.C.A. § 1541.  See also Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pellegrini II).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

Next, VA has a duty to assist the appellant in the 
development of her claim.  This duty includes assisting her 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development with respect to 
the issue on appeal has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Specifically, VA has informed the appellant of the need for 
information regarding her two prior marriages.  She responded 
with incomplete information.  In addition, she was given an 
opportunity to present relevant testimony before VA personnel 
but declined to do so.  Further, because the disposition of 
the issue on appeal turns on her status as the Veteran's 
surviving spouse, a remand for his post-service treatment 
records or for a medical opinion is not necessary and would 
unduly delay resolution of the appeal.  

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim adjudicated herein that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of this issue.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to nonservice-connected death pension benefits, 
to include recognition as the surviving spouse, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


